                                                  THE HONORABLE MARY JO HESTON
1                                                 CHAPTER 13
                                                  HEARING DATE: November 7, 2019
2
                                                  HEARING TIME: 1:00 P.M.
3                                                 LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: October 31, 2019
4

5

6

7

8
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
9                      WESTERN DISTRICT OF WASHINGTON AT TACOMA

10
      In re:                                      Case No.: 19-42441-MJH
11
      RAYMOND P LEMAY JR and                      TRUSTEE’S OBJECTION TO CLAIM
12    JULIE DENISE LEMAY,
13
                                       Debtors.
14
                                                  NOTICE
15
               YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Objection to Claim will
16
     be heard before the Honorable Mary Jo Heston at 1:00 P.M. on November 7, 2019, at the U.S.
17
     Bankruptcy Courthouse, 1717 Pacific Avenue, Courtroom H, Tacoma, WA 98402.
18
               IF YOU OPPOSE this motion, you must file your written response with the Court
19
     Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN
20
     THE RESPONSE DATE, which is October 31, 2019. You should also appear at the time of
21

22   hearing. If you fail to do so, the Court may enter an order granting the motion without any

23   hearing and without further notice.

24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                               2122 Commerce Street
     OBJECTION TO CLAIM                           -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
                                                 OBJECTION
1
             COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and objects to Claim No.
2
     11, filed by CAVALRY SPV I LLC in the amount of $1,088.62 on September 6, 2019. Trustee
3
     objects to the claim because the claim is barred by the applicable statute of limitations. RCW §
4
     4.16.040.
5

6
             Barring exceptional circumstances, statutes of limitation are generally governed by the

7    law of the forum state. PNC Bank v. Sterba (In re Sterba), 852 F.3d 1175, 1180 (9th Cir. 2017).

8    Under Washington Law an action to collect a debt based upon a note or written contract must be

9    commenced within six years. RCW 4.16.040. Based on the information provided by the claimant

10   the cause of action on the debt accrued more than six years prior to the filing of this proof of
11
     claim. Moreover, the United States Supreme Court has recently noted that, “The [Chapter 13]
12
     trustee normally bears the burden of investigating claims and pointing out that a claim is stale.”
13
     See Midland Funding, LLC v. Johnson, 581 U.S. ____(2017) at p. 7. Accordingly, the claim
14
     identified herein should be disallowed as the creditor is barred from collecting on the claim by
15
     the relevant statute of limitations for stale debt.
16

17
             WHEREFORE the Trustee respectfully requests that the Court sustain his objection and
18

19   enter an order disallowing Claim No. 11 in full.

20

21           DATED this 25th day of September, 2019 at Tacoma, Washington.

22

23                                                         ¢¢%/-,f.4..;
                                                           Mathew S. LaCroix, WSBA# 41847 for
24
                                                           Michael G. Malaier, Chapter 13 Trustee
25
                                                                                       Michael G. Malaier
                                                                               Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     OBJECTION TO CLAIM                             -2                                Tacoma, WA 98402
                                                                                           (253) 572-6600
